70 So.3d 781 (2011)
In re Stephen R. STREETE.
No. 2011-OB-0212.
Supreme Court of Louisiana.
September 21, 2011.
IN RE: Streete, Stephen R.; -Plaintiff; Applying for Reinstatement from Disability Inactive Status.
Prior report: 43 So.3d 960.

ORDER
Considering the Petition for Reinstatement from Disability Inactive Status filed by respondent, Stephen R. Streete, the response thereto filed by the Office of Disciplinary Counsel, and the findings and recommendation of the hearing committee,
IT IS ORDERED that Stephen R. Streete, Louisiana Bar Roll number 12531, be reinstated to the practice of law, subject to the condition that he must execute a new five-year recovery agreement with the Lawyers Assistance Program. Respondent shall fully and completely adhere to all terms of the recovery agreement, and such other conditions as may be imposed upon him by the Lawyers Assistance Program. The Office of Disciplinary Counsel shall monitor respondent's compliance with his recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status.
/s/ Marcus R. Clark
/s/ Justice, Supreme Court of Louisiana